Case 1:20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 1 of 8

Ronato A, STROMAN
Deputy POSTMASTER GENERAL
AND CHIEF GOVERNMENT RELATIONS OFFICER

UNITED STATES

POSTAL SERVICE

September 23, 2016

Mr. Ed Packard

Director of Elections

Office of the Alabama Secretary of State
Post Office Box 5616

Montgomery, AL 36103-5616

Dear Director Packard:

With the general election fast approaching, | wanted to remind you that our Political and
Election Mail Coordinators are your principal points of contact during the election season.
Our Coordinators will resolve issues that arise during the election cycle and suggest the best
mailing practices to ensure timely and secure delivery of absentee and vote-by-mail ballots.
To find the names and contact information for the Political and Election Mail Coordinators
within your state, please go to <about.usps.com/gov-services/election-mail/> and use the
coordinator locator tool. We also recommend that you urge voters to mail back their ballots
one week prior to Election Day in order to ensure the ballots’ timely delivery.

In addition, we have developed the enclosed summary of reminders, recommendations and
resources. We hope you will find the information on the following pages helpful as you
prepare and distribute your Official Election Mail materials to voters in the November election.
Working closely together, we can achieve a successful general election season in 2016.

Sincerely,

Kerusbh A. Srna

Ronald A. Stroman

Enclosures

475 VENFANT PLAzA SW
WASHINGTON DG 20260-0050
WWW.USPS.COM
Case 1:20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 2 of 8

Postal Service General Election Recommendations

Work With Your Local Election and Political Mail Coordinator

A key to success in 2016 will be local partnerships between Postal Service™ election
coordinators and the election community. Election and Political Mail Coordinators are trusted
to log and resolve issues locally.

Contact a Postal Service Election Mail Coordinator <about.usps.com/gov-services/election-
mail/> to discuss all aspects of your mailing, including:

o Mailpiece design.
o Mailing preparation/entry.
o Delivery and pickup activities.

Early communication is very important.

o Contact your local Election Mail Coordinator as soon as questions or concerns arise.

© Should your concern regard a specific mailing, please provide front and back PDF copies
of the mailpiece as well as physical samples. This will aid the Postal Service's
investigation with regard to identifying the cause and providing timely corrective action
when necessary.

Use Postal Service Recommended Best Practices

 

Reply envelopes should include:
o Official Election Mail Logo for visibility.
o Delivery point Intelligent Mail barcode (IMb®).

o The specific amount of postage needed to return balloting materials by mail, as required
under current mailing standards, unless subject to the following exceptions:

" The balloting materials are qualified under the special exemption for military and
overseas voting.

* The ballot is returned under Business Reply Mail service.
« Return postage is guaranteed through a postage-due account.
«Postage on the ballot is prepaid by stamps, meter, or Permit Reply Mail.

Use letter-size reply envelopes.

o The use of letter-size reply envelopes will increase the operational likelihood that the
ballot receives a postmark.

Use First-Class Mail® postage.

o Board of Elections should use First-Class Mail postage rather than Standard or Non-
Profit postage rates when paying for the delivery of outbound absentee or vote by mail
ballots. Most First-Class Mail is delivered within 2—5 days.
Case 1:20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 3 of 8

e Use Green Tag for 191 domestic and intemational ballots.
o The tag identifies trays and sacks that contain ballot mail.
o The designation provides greater visibility during mailing induction.
o It can ONLY be applied to ballot mail, such as vote-by-mail Ballot and absentee ballots.

—_ _ —
OPO LUIS as a ‘Ths tay aetemded for
ae ND TRA TT
omy
¥ a7 ome
=
uy a
: = eee
ia
fait “Orie Ts MAIL

e Review sample mailpieces.

o tthe time of mail entry, the Postal Service strongly encourages the mailer to supply an
unaddressed copy of all official election mailpieces. However, for official ballots, regardless
of class of mail, the mailer must provide a sample mailpiece with its contents, unless an
exception is met. See DMM 703.8 at <pe.usps.com/text/dmm300/703.htm#1174014>.

e Properly label postage statements.
o Check off the “Yes” box next to "This is Official Election Mail.”

Encourage Voters to Mail Early

e The Postal Service recommends that voters mail ballots one week before the due date to
account for any unforeseen events or weather issues, and to allow for timely receipt and
processing by election officials.

¢ The Postal Service is committed to processing and delivering Official Election mail within our
stated delivery standards. Most First-Class Mail deliveries are made within 2-5 days.
Standard Mail® deliveries are made within 3-10 days (within the contiguous 48 states).

e Customers should understand their options in receiving a postmark on ballots.

o Home or Business Mailboxes: Ballots will be postmarked the day the Postal Service mail
carrier collects it.

© Local Post Office™ facility: Take the ballot to a local Post Office facility and confirm with
the counter representative that the ballot will be postmarked that day.

o USPS® Blue Collection Boxes: If the ballot is deposited after the printed collection time
on the box, the ballot will not be postmarked until the next day of collection.

Election officials should consider including a voter notification with the above guidelines,
as well as state deadlines and requirements, in the ballot material packet to Clarify key
information.

Postal Service General Election Recommendations 2
Case 1:20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 4 of 8

Resources
The following resources are available during the election season to assist in the mailing process:

e Mailpiece Design Analysts (MDA).
o For assistance with mailpiece design, contact a Mailpiece Design Analyst by calling the
MDA Support Center at 855-593-6093 (hours of operation are Monday—Friday, 7 a.m. to
5 p.m. CT) or by sending a request by email message to mda@usps.gov.
° 2016 Official Election Mail Program Kit (Mailed to Election Officials April 19, 2016).
o A soft copy is available online at <about.usps.com/election-mail/election-mail-
resources.htm>.
e USPS Election Mail Websites and email addresses:

o The following Web resources and email addresses are available at
<about.usps.com/gov-services> for additional information:

» USPS Election Mail Homepage: Find links to Postal Service Election Mail resources
and guidelines. <www.about.usps.com/gov-services/election-mail/>

" Election Mail Coordinators: Find a local Election Mall Coordinator to support
preparation, entry delivery and pickup planning.

« Find a Business Mail Entry Unit. Learn where to drop off government and Election
Mail.

" Contact the Election Mail Task Force Program Manager.
. ElectionMailProgramManager@usps.gov

Postal Service General Election Recommendations 3
Case 1:20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 5 of 8

ELECTION MAIL CHECKLIST

   

The following checklist will help to ensure a successful election mailing:

1. CALL YOUR POSTAL SERVICE ELECTION MAIL COORDINATOR

 

 

Discuss the specific purpose for the mailing (e.g., information, ballots, and voter registration).
Discuss when you intend to present the mail to the Postal Service.

Discuss your delivery date requirements.

OoOoOoaoda

Determine if the mailing must go as First-Class Mait-USPS recommends the use of First-Class Mail
postage on all outbound absentee or vote by mail ballots.

Oo

Determine where and when the mailpieces must be presented to the Postal Service to meet your
desired delivery dates.

Determine the size of the mailings.

Determine the best method of receiving return mail (e.g., Post Office Box or Caller Service).
Determine the best time to pick up the mail each day.

Determine the latest time when an election official can pick up returns.

Determine the final date for receiving return mail.

Determine the necessary postal equipment and supplies needed.

Determine payment method.

Determine what forms are needed for mailing and for postage payment.

Determine if the mailing must meet address or Move Update requirements.

Hnooadaoodadoana gd

Determine if the mailing needs to have an ancillary service endorsement (e.g., Return Service
Requested).

oO

Determine if the mailing needs extra services (e.g, Certified Mail, Registered Mail),

2. DETERMINE IF THE MAILING NEEDS TO INCLUDE A REPLY PIECE

 

 

O

Decide if you plan to use Business Reply Mail or Courtesy Reply Mail.

Decide if it is cost-effective to use Qualified Business Reply Mail.

ww

PREPARE YOUR ADDRESS LIST

 

 

Decide who should receive the mailpieces.
Compile your address list.
Ensure proper address list hygiene.

Validate physical address accuracy.

OHoOdaa

Validate that you meet the Move Update standard, if applicable.
Case 1:20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 6 of 8

FILE REQUIRED FORMS FOR POSTAGE DISCOUNTS AND OTHER MAILING
SERVICES (IF NEEDED)

 

Oo

O

PS Form 1093, Application for Post Office Box Service.
PS Form 1093-C, Application for Post Office Caller Service.

PS Form 3615, Mailing Permit Application and Customer Profile (for Permit Imprint and Business
Reply Mail permits).

PS Form 3623, Request for Confirmation of Authorization (or Pending Application) to Mail at
Nonprofit Standard Mail Prices.

PS Form 3624, Application to Mail at Nonprofit Standard Mail Prices.

PS Form 6805, BRM/QBRM Application for ZIP-+4 Code Assignment/Validation and QBRM
Approval (Business Reply Mail/Qualified Business Reply Mail).

MAILPIECE DESIGN-WORK WITH A MAILPIECE DESIGN ANALYST TO ENSURE
MAILPIECE COMPLIANCE-POSTAL SERVICE RECOMMENDATIONS

 

 

OO

Oo

OO

>

Voter communication is an essential component of preventing late ballots.

— Election officials should consider including a voter notification in the ballot packet to
ensure timely delivery of ballots.

— Return by Mail date guidance based on state/local laws.
Use letter-size reply envelopes.

Board of Elections should use First-Class Mail postage on all outbound absentee or vote-by-mail
ballots.

Use the Official Election Mail Logo on all Official Election Mail.

Use IMb Tracing-a service which provides near real-time tracking information for your automation-
compatible letters and flats.

Use Tag 191 on all Domestic and International Ballot mailings.
Consider appropriate colors, weight limitations, proper wording, placement of postal markings, etc.

Obtain an evaluation of the final mailpiece design before printing.

PREPARE AND PRESENT THE MAILING

 

 

Ooodda

O

Print mailing in time for preparation and delivery to the Post Office.

Affix Tag 191 for Domestic and International Ballots.

Obtain postal supplies and equipment (e.g., carts, trays, stickers, rubber bands, and tags).
Prepare mailing for delivery to the Post Office.

Obtain and complete postage statements to be presented with mailing:
* If using Bulk First-Class Mail, you will need to use one or more forms in the 3600 series.
" — If using Standard Mail, you will need to use one or more forms in the 3602 series.

Present mailing, postage statement, and check (payment) for postage account, if needed.

 

 

Note: The following are trademarks of the United States Postal Service: ACS™, AEC II®, Business Reply Mail®, CASS™,
Certified Mail®, Courtesy Reply Mail™, DMM®, DPV®, Express Mail®, First-Class Mail®, NCOALINK®, Official Election Mail®,
Post Office™, Postal Explorer®, Postal Service™, Standard Mail®, USPS®. usps.com®, ZIP+4°,

 

Election Mail Checklist

 
20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 7 of 8

Case 1

 

 

 

Name [Titte [Department Street Second Line Icity, State, Zip [Greeting

Mr. Ed Packard Director of Elections Office of the Alabama Secretary of State Post Office Box 5616 Montgomery, AL 36103-5616 Dear Director Packard:
Ms. Josephine Bahnke Director Alaska Division of Elections Post Office Box 110017 Juneau, AK 99811-0017 Dear Director Bahnke:

Mr. Soliai T. Fuimaono Chief Election Officer American Samoa Election Office Post Office Box 3970 Pago Pago, AS 96799-3970 Dear Officer Fuimaono:
Mr. Eric H. Spencer Election Director Office of the Arizona Secretary of State 1700 West Washington Street, 7" Floor Phoenix, AZ 85007-2808 Dear Director Spencer.
Ms. Leslie Bellamy Interim Director Office of the Arkansas Secretary of State Room 062, State Capitol 500 Woodlane Street Little Rock, AR 72201-1088 Dear Director Bellamy:
Ms. Jana Lean Chief of Elections Elections Division 1500 11” Street, 5” Floor Sacramento, CA 95814-5701 Dear Chief Lean:

Mr. Judd Choate Director of Elections Colorado Department of State 1700 Broadway, Suite 270 Denver, CO 80290-1700 Dear Director Choate:

Ms. Peggy Reeves

Ms. Elaine Manlove

Ms. Alice Miller

Ms. Maria Matthews, Esquire
Mr. Gary J. Holland, Esquire
Mr. Chris Harvey

Ms. Jessica Simmons

Ms. Maria |.D. Pangelinan
Mr. Scott Nago

Ms. Betsie Kimbrough

Mr. Steve Sandvoss

Ms. Becky Glazier

Mr. Brad King

Ms. Angela M. Nussmeyer
Ms. Carol Olson

Mr. Bryan Caskey

Ms. Maryellen Allen

Ms. Angie Rogers

Ms. Julie L. Flynn

Ms. Linda Lamone

Ms. Michelle Tassinari

Mr. Christopher M. Thomas
Mr. Gary Poser

Ms. Kim Tumer

Ms. Julie Atlen

Ms. Waylene Hiles

Ms. Lisa Kimmet

Mr. Neal Erickson

Mr. Anthony Stevens

Mr. Robert F. Giles

Ms. Kari Fresquez

Mr. Todd Valentine

Mr. Robert A. Brehm

Ms. Kim Westbrook Strach
Mr. Jim Silrum

Mr. John Amold

Mr. Matt Damschroder

Mr, Paul Ziriax

Ms. Brenda Bayes

 
 

Mr. Jonathan Marks

Honorable Angel A. Gonzalez Roman
Mr. Rob Rock

Ms. Marci Andino

Ms. Kea Ware

Mr. Mark Goins

Mr. Keith Ingram

Mr. Mark Thomas

Mr. Will Senning

Ms. Caroline Fawkes

Mr. Edgardo Cortés

Ms. Lori Augino

Ms. Layna Valentine Brown

Mr. Michael Hass

Mr. Kai Schon

Mr. John Merrill

Mr. Byron |. Mallott

Mr. Lemanu Peleti Mauga

Ms. Michele Reagan

Mr. Mark Martin

Mr. Alex Pai
Mr. Wayne Williams
Ms. Denise Merrill

Mr. Jeffery W. Bullock
Ms. Lauren Vaughn

 

Director of Elections

State Election Commissioner
Executive Director

Director, ision of Elections
Assistant Director, Division of Elections
Director of Elections

Assistant Elections Director

Executive Director

Office of the Secretary of State
Department of Elections

 

Florida Department of State
Florida Department of State
Georgia Secretary of State's Office
Georgia Secretary of State's Office
Guam Election Commission

Chief Election Officer Office of Elections

Election Director Idaho Secretary of State
Executive Director State Board of Elections
Executive Assistant to the Director State Board of Elections

Co-Director Indiana Election Division
Co-Director Indiana Election Division
Deputy Secretary of State Lucas State Office Building

Election Director

Executive Director

Commissioner of Elections

Deputy Secretary of State
Administrator of Elections

Director of Elections, Legal Counsel
Director

Director of Elections

Mississippi Secretary of State's Office Elections Division

Elections and IT Director Missouri Secretary of State's Office

Interim Deputy Secretary of State for Elections Secretary of State Robin Camahan's Office
Deputy for Elections

State Board of Elections
Louisiana Secretary of State’s Office

State Board of Elections
Election Division

Bureau of Elections

174 State Office Building

District of Columbia Board of Elections and Ethics

30 Trinity Street
905 South Govemors Avenue, Suite 170
441 Fourth Street, NW, Suite 250N

  

500 South Bronough Street
500 South Bronough Street
2 Martin Luther King Jr. Drive, SE
2 Martin Luther King Jr. Drive, SE
414 West Soledad Avenue

Suite 802, West Tower

Suite 802, West Tower

Suite 200, GCIC Building

802 Lehua Avenue

304 North 8th Street, Suite 149

2329 South MacArthur Boulevard

2329 South MacArthur Boulevard

302 West Washington Street, Room E204
302 West Washington Street, Room E204
321 East 12" Street

First Floor, Memorial Hall

140 Walnut Street

8549 United Plaza Boulevard

101 State House Station

Post Office Box 6486

One Ashburton Place, Room 1705

1* Floor, Richard H. Austin Building

100 Reverend Dr. Martin Luther King Jr. Blvd.
401 Mississippi Street :
Post Office Box 1767

Post Office Box 1767

Post Office Box 202801

Post Office Box 94608

Room 204, State House

120 Southwest 10th Avenue

430 West Allegan Street

225 West State Street, 37 Floor
325 Don Gaspar Avenue, Suite 300
40 North Pearl Street, Suite 5

40 North Pearl Street, Suite 5

Post Office Box 27255

Deputy Secretary of State

Assistant Secretary of State

Director New Jersey Division of Elections
Interim Elections Director New Mexico Secretary of State's Office
Co-Director State Board of Elections
Co-Director State Board of Elections
Executive Director State Board of Elections

Deputy Secretary of State

Director of Elections

Deputy Assistant SOS Secretary of State’s Office
Secretary State Election Board

Interim Director of Elections Office of the Secretary of State
Commissioner

Puerto Rico State Election Commission
Director of Elections Rhode Island Secretary of State's Office
Executive Director State Election Commission

Deputy Secretary of State, Elections Division Office of the South Dakota Secretary of State
Coordinator of Elections Tennessee Secretary of State's Office
Director of Elections

Director of Elections Office of the Lieutenant Governor

Director of Elections and Campaign Finance —_Office of Secretary of State

Supervisor of Elections Election System of the Virgin Islands
Commissioner
Director of Elections
Manager of Elections
Administrator

State Election Director
Secretary of State
Lieutenant Governor
Lieutenant Governor

Wisconsin Elections Commission
Wyoming Secretary of State's Office
Alabama Secretary of State's Office

Office of the Lieutenant Governor of Alaska

Secretary of State Arizona Secretary of State's Office
Secretary of State Arkansas Secretary of State's Office
Secretary of State Califomia Secretary of State's Office
Secretary of State Colorado Secretary of State’s Office
Secretary of State Connecticut Secretary of State's Office
Secretary of State Delaware Secretary of State's Office

Secretary of the District of Columbia

Bureau of Commissions, Elections and Legislation

Department of Elections, Washington Building
Office of Secretary of State, Elections Division

600 East Boulevard Avenue, Department 108
600 East Boulevard Avenue, Department 108
180 East Broad Street, 15” Floor

Post Office Box 53156

255 Capito! Street NE, Suite 501

210 North Office Bi

 

Pennsylvania Department of State
Post Office Box 195552

148 West River Street

Post Office Box 5987

500 East Capitol Avenue, Suite 204
3" Floor, William R. Snodgrass Tower
Post Office Box 12060

Post Office Box 142325

26 Terrace Street, Drawer 09

Post Office Box 1499, Kingshill

1100 Bank Street, First Floor

Post Office Box 40229

Room 157-K, State Capitol

212 East Washington Avenue, 3” Floor
2020 Carey Ave, Suite 600

Post Office Box 5616

550 West 7" Avenue, Suite 1700

312 Rosa L. Parks Avenue

1900 Kanawha Boulevard East

Office of the Lieutenant Governor American Samoé Territory of American Samoa

1700 West Washington Street, Suite 1700
Room 256, State Capitol Room

1500 11" Street

1700 Broadway Suite 250

Post Office Box 150470

401 Federal Street

1350 Pennsylvania Avenue, NW, Suite 419

500 Woodlane Street

Hartford, CT 06106-1634
Dover, DE 19904-4112
Washington, DC 20001-2174
Tallahassee, FL 32399-0250
Tallahassee, FL 32399-0250
Atlanta, GA 30334-9000
Atlanta, GA 30334-9000
Hagatna, GU 96910-5067
Pearl City, HI 96782-3321
Boise, Idaho 83720-5833
Springfield, |. 62704-4503
Springfield, IL 62704-4503

i IN 46204-2767

  

Des Moines, [A 50319-1002
Topeka, KS 66612-1594
Frankfort, KY 40601

Baton Rouge, LA 70802-9125
Augusta, ME 04333-0101
Annapolis, MD 21401-0486
Boston, MA 02108-1508

, MI 48918-1592

St. Paul, MN 55155-1232
Jackson, MS 39201-1004
Jefferson City, MO 65102-1767
Jefferson City, MO 65102-1767
Helena, MT 59620-2801
Lincoln, NE 68509-4608
Concord, NH 03301-4989
Trenton, NJ 08625-0304
Santa Fe, NM 87501-4401
Albany, NY 12207-2729
Albany, NY 12207-2729
Raleigh, NC 27611-7255
Bismarck, ND 58505-0500
Bismarck, ND 58505-0500
Columbus, OH 43215-3726
Oklahoma City, OK 73105-3156
Salem, OR 97310-1306

 

Harrisburg, PA 17120-0060
San Juan, PR 00919-5552
Providence RI, 02904-2615
Columbia, SC 29250-5987
Pierre, SD 57501

Nashville, TN 37243-0305
Austin, TX 78711-2060

Salt Lake City, UT 84114-2325
Montpelier, VT 05609-1101
St. Croix, VI 00851-1499
Richmond, VA 23219-3497
Olympia, WA 98504-0229
Charleston, WV 25305-0770
Madison, WI 53707-7984
Cheyenne, WY 82002-0020
Montgomery, AL 36103-5616
Anchorage, AK 99501-3569
Pago Pago, AS 96799
Phoenix, AZ 85007-2888
Little Rock, AR 72201-1088
Sacramento, CA 958145701
Denver, CO 802901700
Harford, CT 06115-0470
Dover, DE 19901-3639
Washington, DC 20004-3003

Dear Director Reeves:

Dear Commissioner Manlove:
Dear Director Miller:

Dear Director Matthews:

Dear Assistant Director Holland:
Dear Director Holland

Dear Assistant Director Simmons:
Dear Director Pangelinan:

Dear Chief Nago:

Dear Director Kimbrough:

Dear Director Sandvoss:

Dear Director Glazier:

Dear Director King:

Dear Director Nussmeyer:

Dear Deputy Olson:

Dear Director Caskey:

Dear Director Allen:

Dear Commissioner Rogers:
Dear Deputy Secretary Flynn:
Dear Administrator Lamone:
Dear Counsel Tassinari:

Dear Director Thomas:

Dear Director Poser:

Dear Mr. Tumer:
Dear Director Alle
Dear Deputy Hiles:

Dear Deputy Kimmet

Dear Deputy Erickson:

Dear Assistant Secretary Stevens:
Dear Director Giles:

Dear Director Fresquez:

Dear Director Valentine:

Dear Director Brehm:

Dear Director Strach:

Dear Deputy Silrum:

Dear Director Amold:

Dear Assistant Deputy Damschroder.
Dear Secretary Ziriax:

Dear Director Bayes:

 

Dear Commissioner Marks:

Dear Commissioner Roman:

Dear Director Rock:

Dear Director Andino:

Dear Deputy Secretary Ware:
Dear Mr. Goins:

Dear Director Ingram:

Dear Director Thomas:

Dear Director Senning:

Dear Ms. Fawkes:

Dear Commissioner Cortés:

Dear Director Augino:

Dear Ms. Brown

Dear Administrator Hass:

Dear Director Schon:

Dear Secretary

Dear Lieutenant Governor Mallott:
Dear Lieutenant Governor Mauga:
Dear Secretary Reagan:

Dear Secretary Marti
Dear Secretary Padi
Dear Secretary Williams:
Dear Secretary Meri
Dear Secretary Bullock:
Dear Secretary Vaughn:

 
 

 
20-cv-06516-VM Document 28-2 Filed 09/09/20 Page 8 of 8

Case 1

Mr. Ken Detzner

Mr. Brian Kemp

Mr. Ray Tenorio

Mr. Shan S. Tsutsui
Mr. Lawerence Denney
Mr. Jesse White

Ms. Connie Lawson
Mr. Paul Pate

Mr. Kris Kobach

Ms. Alison Lundergan-Grimes
Mr. Tom Schedler

Mr. Matt Dunlap

Mr. John Wobensmith
Mr. William Galvin

Ms. Ruth Johnson

Mr. Steve Simon

Mr. Delbert Hosemann, Jr.
Mr, Jason Kander

Ms. Linda McCullock
Mr. John Gale

Ms. Barbara Cegavske
Mr. Gardner

Ms. Kim Guadagno

Mr. Brad Winter

Ms. Rossanna Rosado
Ms. Elaine Marshall
Mr. Alvin Jaeger

Mr. Jon Husted

Mr. Chris Benge

Ms. Jeanne Atkins

Mr. Pedro A. Cortes
Mr. Victor Suarez Melendez
Ms. Nellie Gorbea

Mr. Mark Hammond
Ms. Shantel Krebs

Mr. Tre Hargett

Mr. Carlos Cascos

Mr. Spencer Cox

Mr. Jim Condos

Mr. Osbert Potter

Ms. Kelly Thomasson
Ms. Kim Wyman

Ms. Natalie Tennant
Mr. Douglas La Follette
Mr. Ed Murray

>

 

Secretary of State
Secretary of State
Lieutenant Govemor
Lieutenant Governor
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of the Commonwealth
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Lieutenant Govemor
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Secretary of State
Lieutenant Govemor

‘Secretary of State

Lieutenant Govemor

Secretary of the Commonwealth
Secretary of State

Secretary of State

Secretary of State

Secretary of State

Florida Secretary of State's Office
Georgia Secretary of State's Office
Office of the Lieutenant Govemor of Guam
Office of the Lieutenant Governor of Hawaii
Idaho Secretary of State's Office

inois Secretary of State's Office
Indiana Secretary of State's Office
lowa Secretary of State's Office
Kansas Secretary of State's Office
Kentucky Secretary of State's Office
Louisiana Secretary of State's Office
Maine Secretary of State's Office
Maryland Secretary of State's Office
Office of the Secretary of the Commonwealth
Michigan Secretary of State's Office
inesota Secretary of State's Office
issippi Secretary of State's Office
Missouri Secretary of State's Office
Montana Secretary of State's Office
Nebraska Secretary of State's Office
Nevada Secretary of State's Office
New Hampshire Secretary of State's Office
New Jersey Office of the Lieutenant Govemor
New Mexico Secretary of State’s Office
New York Secretary of State's Office
North Carolina Secretary of State's Office
North Dakota Secretary of State's Office
Ohio Secretary of State's Office
Oklahoma Secretary of State's Office
Oregon Secretary of State's Office
Pennsylvania Secretary of State's Office
Puerto Rico Secretary of State's Office
Rhode Island Secretary of State's Office
South Carolina Secretary of State's Office
South Dakota Secretary of Siate’s Office
Tennessee Secretary of State's Office
Texas Secretary of State's Office
Office of the Lieutenant Govemor of Utah
Vermont Secretary of State's Office

     

 

Office of the Lieutenant Govemor of Virgin Islands

Office of the Secretary of the Commonwealth
Washington Secretary of State's Office

West Virginia Secretary of State's Office
Wisconsin Secretary of State's Office
Wyoming Secretary of State's Office

Suite 100, R.A. Gray Building
Suite 802, West Tower

Post Office Box 2950

State Capitol

Post Office Box 83720

Suite 213, State Capito! Building
200 West Washington Street, Room 201
1" Floor, Lucas Building

120 Southwest 10" Avenue

700 Capitol Avenue, Suite 152
Post Office Box 94125

148 State House Station

16 Francis Street

Room 337, State House

430 West Allegan Street 4" Floor
180 State Capitol

125 South Congress Street

Post Office Box 1767

Post Office Box 202801

Post Office Box 94608

101 North Carson Street, Suite 3
Room 204, State House

Post Office Box 001

325 Don Gaspar Avenue, Suite 300
99 Washington Avenue, Suite 1100
Post Office Box 29622

600 East Boulevard Avenue, Department 108
180 East Broad Street, 16" Floor
2300 North Lincoln Boulevard, Suite101
136 State Capitol

302 North Office Building

Post Office Box 9023271

82 Smith Street Room 217

1205 Pendleton Street, Suite 525
500 East Capitol Avenue, Suite 204
First Floor, State Capitol

Post Office Box 12887

Post Office Box 142325

128 State Street

1131 King Street, Suite 101

Post Office Box 2454

Post Office Box 40220

Suite 157K, Building 1

Post Office Box 7848

2020 Carey Avenue, Suite 600

500 South Bronough
2 Martin Luther King Jr. Drive, SE

415 South Beretania Street

321 East 12" Street

24 Beacon Street

Tallahassee, FL 32399
Atlanta, GA 30334-9000
Hagatna, GU 96932-2950
Honolulu, Hl 96813-2477
Boise, Idaho 83720-0080
Springfield, IL 62756-0001
Indianapolis, IN 46204-2731
Des Moines, [A 50319-1002
Topeka, KS 66612-1594
Frankfort, KY 40601-3490
Baton Rouge, LA 70804-4125
Augusta, ME 04333-0148
Annapolis, MD 21401-1736
Boston, MA 02133-1099
Lansing, MI 48918-1592

100 Rev. Dr. Martin Luther King Jr. Boulevard St. Paul, MN 55155-1299

1900 Kanawha Boulevard

Jackson, MS 39201-3301
Jefferson City, MO 65101-1767
Helena, MT 59620-2801
Lincoln, NE 68509-4608
Carson City, NV 89701-3714
Concord, NH 03301-4989
Trenton, NJ 08625-0001
Santa Fe, NM 87501-4401
Albany, NY 12231-2811
Raleigh, NC 27626-0622
Bismarck, ND 58505-0500
Columbus, OH 43215-3726
Oklahoma City, OK 73105-4897
Salem, OR 97310-0722
Harrisburg, PA 17120-3025
San Juan, PR 00902-3271
Providence, RI, 02903-1120
Colombia, SC 29201-3745
Pierre, SD 57501-5007
Nashville, TN 37243-0305
Austin, TX 78711-2887

Salt Lake City, UT 84114-2325
Montpelier, VT 05633-0006
St. Croix, VI 00820-4974
Richmond, VA 23218-2454
Olympia, WA 98503-0220
Charleston, WV 25305-0009
Madison, WI 53707-7848
Cheyenne, WY 82002-0001

 

Dear Secretary Detzner:

Dear Secretary Kemp:

Dear Lieutenant Govermor Tenorio:
Dear Lieutenant Govemor Tsutsui:
Dear Secretary Denney:

Dear Secretary White:

Dear Secretary Lawson:

Dear Secretary Pate:

Dear Secretary Kobach:

Dear Secretary Grimes:

Dear Secretary Schedler:
Dear Secretary Dunlap:

Dear Secretary Wobensmith:
Dear Secretary Galvin:

Dear Secretary Johnson:

Dear Secretary Simon:

Dear Secretary Hosemann.:
Dear Secretary Kander:

Dear Secretary McCullock:
Dear Secretary Gale:

Dear Secretary Cegavske:
Dear Secretary Gardner:

Dear Lieutenant Govemor Guadagno:
Dear Secretary Winter:

Dear Secretary Rosado:

Dear Secretary Marshall:

Dear Secretary Jaeger:

Dear Secretary Husted:

Dear Secretary Benge:

Dear Secretary Atkins:

Oear Secretary Cortes:

Dear Secretary Melendez:
Dear Secretary Gorbea:

Dear Secretary Hammond:
Dear Secretary Krebs:

Dear Secretary Hargett:

Dear Secretary Cascos:

Dear Lieutenant Govemor Cox:
Dear Secretary Condos:

Dear Lieutenant Governor Potter:
Dear Secretary Thomasson:
Dear Secretary Wyman:

Dear Secretary Tennant:

Dear Secretary Follette:

Dear Secretary Murray:
